Exhibit 10.24
AMENDMENT NO. 1
          AMENDMENT NO. 1 dated as of December 22, 2008 to the Credit Agreement
referred to below, between Teleflex Incorporated (the “Borrower”), each of the
Guarantors identified under the caption “GUARANTORS” on the signature pages
hereto, each of the Lenders identified under the caption “LENDERS” on the
signature pages hereto and JPMorgan Chase Bank, N.A. (“JPMCB”), as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”).
          The Borrower, the Lenders party thereto (individually, a “Lender” and,
collectively, the “Lenders”), the Guarantors party thereto, JPMorgan Chase Bank,
N.A., as collateral agent for the Lenders, and the Administrative Agent are
parties to a Credit Agreement dated as of October 1, 2007 (as amended and in
effect immediately prior to giving effect to this Amendment No. 1, the “Credit
Agreement”). The Borrower and the Lenders wish to amend the Credit Agreement in
certain respects, and accordingly, the parties hereto hereby agree as follows:
          Section 1. Definitions. Capitalized terms used in this Amendment No. 1
and not otherwise defined are used herein as defined in the Credit Agreement.
          Section 2. Amendments. Effective as provided in Section 4 hereof, the
Credit Agreement shall be amended as follows:
          2.01. References in the Credit Agreement (including references to the
Credit Agreement as amended hereby) to “this Agreement” (and indirect references
such as “hereunder”, “hereby”, “herein” and “hereof”) shall be deemed to be
references to the Credit Agreement as amended hereby.
          2.02. Section 3.10 of the Credit Agreement is hereby amended in its
entirety to read as follows:
     “SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably expected
to occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to have
a Material Adverse Effect. The present value of all accumulated benefit
obligations under each Plan (based on the assumptions used for purposes of
preparing the Borrower’s audited financial statements) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of such Plan by more than an amount which, if
incurred immediately, could reasonably be expected to result in a Material
Adverse Effect, and the present value of all accumulated benefit obligations of
all underfunded Plans (based on the assumptions used for purposes of preparing
the Borrower’s audited financial statements) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed the fair market
value of the assets of all such underfunded Plans by more than an amount which,
if incurred immediately, could reasonably be expected to result in a Material
Adverse Effect.”



--------------------------------------------------------------------------------



 



- 2 -

          Section 3. Representations and Warranties. The Borrower represents and
warrants to the Administrative Agent and the Lenders that (a) the
representations and warranties of the Borrower set forth in the Credit
Agreement, as amended hereby, and of each Loan Party in each of the other Loan
Documents to which it is a party, are true and correct in all material respects
on and as of the date hereof (or, if any such representation or warranty is
expressly stated to have been made as of a specific date, as of such specific
date) and (b) no Default shall occur and be continuing under the Credit
Agreement, as amended hereby.
          Section 4. Conditions Precedent to Effectiveness. The amendments set
forth in Section 2 hereof shall become effective, as of the date hereof, upon
(a) receipt by the Administrative Agent of one or more counterparts of this
Amendment No. 1 executed by each Loan Party and the Required Lenders and (b) the
payment of an amendment fee to the Administrative Agent for the account of each
Lender that has approved this Amendment No. 1 at or prior to 5:00 p.m., New York
City time, on December 22, 2008, such amendment fee to be in an amount equal to
0.05% of the sum of (i) the Revolving Credit Commitment of such Lender and
(ii) the outstanding principal amount of any Term Loan held by such Lender (if
any).
          Section 5. Confirmation of Security Documents. The Borrower hereby
confirms and ratifies all of its obligations under the Security Documents to
which it is a party. By its execution on the respective signature lines provided
below, each of the Guarantors hereby confirms and ratifies all of its
obligations (including, without limitation, the obligations as guarantor under
Article X of the Credit Agreement, as amended hereby) and the Liens granted by
it under the Loan Documents to which it is a party, represents and warrants that
the representations and warranties set forth in such Loan Documents are complete
and correct in all material respects on the date hereof as if made on and as of
such date and confirms that all references in such Loan Documents to the “Credit
Agreement” (or words of similar import) refer to the Credit Agreement as amended
hereby without impairing any such obligations or Liens in any respect.
          Section 6. Miscellaneous. Except as herein provided, the Credit
Agreement shall remain unchanged and in full force and effect. This Amendment
No. 1 may be executed in any number of counterparts, all of which taken together
shall constitute one and the same agreement and any of the parties hereto may
execute this Amendment No. 1 by signing any such counterpart. This Amendment
No. 1 shall be governed by, and construed in accordance with, the law of the
State of New York.
[remainder of page intentionally left blank]



--------------------------------------------------------------------------------



 



- 3 -

          IN WITNESS WHEREOF, the parties hereto have caused this Amendment
No. 1 to be duly executed and delivered as of the day and year first above
written.

            TELEFLEX INCORPORATED           By:   /s/ C. Jeffrey Jacobs      
Name:     C. Jeffrey Jacobs      Title:     Treasurer   



--------------------------------------------------------------------------------



 



- 4 -

         

            GUARANTORS

ARROW INTERNATIONAL INC.

ARROW INTERNATIONAL INVESTMENT CORP.

ARROW INTERVENTIONAL INC.

SIERRA INTERNATIONAL INC.

SOUTHERN WIRE, LLC

SOUTHWEST WIRE ROPE, LP

By Southwest Wire Rope GP LLC, its general partner

SPECIALIZED MEDICAL DEVICES, LLC

SSI SURGICAL SERVICES, INC.

TECHNOLOGY HOLDING COMPANY

TELAIR INTERNATIONAL INCORPORATED

TELEFLEX MEDICAL INCORPORATED

TFX EQUITIES INCORPORATED

TFX INTERNATIONAL CORPORATION

TFX MARINE INCORPORATED

TFX NORTH AMERICA INC.

THE STEPIC MEDICAL DISTRIBUTION CORPORATION
      By:   /s/ C. Jeffrey Jacobs       Name:     C. Jeffrey Jacobs     
Title:     (1) Vice President and Treasurer (other than for Technology Holding
Company, TFX Equities Incorporated, TFX International Corporation and TFX North
America Inc.)
(2) President and Treasurer (in the case of TFX North America Inc.)
(3) Vice President (in the case of TFX Equities Incorporated)
(4) President (in the case of Technology Holding Company and TFX International
Corporation)   



--------------------------------------------------------------------------------



 



- 5 -

         

           
LENDERS

JPMORGAN CHASE BANK, N.A.,
individually and as Administrative Agent
      By:   /s/ Deborah R. Winkler       Name:     Deborah R. Winkler     
Title:     Vice President     

            BANK OF AMERICA, N.A., as a Lender
      By:   /s/ Jill J. Hogan       Name:     Jill J. Hogan      Title:     Vice
President     

            THE BANK OF TOKYO-MITSUBISHI UFJ,
LTD., NEW YORK BRANCH
      By:   /s/ Harumi Kambara       Name:     Harumi Kambara      Title:    
Authorized Signatory     

            THE BANK OF NOVA SCOTIA
      By:   /s/ Paula Czach       Name:     Paula Czach      Title:    
Director     

            MIZUHO CORPORATE BANK, LTD.
      By:   /s/ Tour Inoue       Name:     Toru Inoue      Title:     Deputy
General Manager     

            CITIZENS BANK
      By:   /s/ illegible       Name:     [illegible]      Title:     Senior
Vice President     THE GOVERNOR AND COMPANY OF THE



--------------------------------------------------------------------------------



 



- 6 -

           

BANK OF IRELAND
      By:   /s/ Gareth Magee       Name:     Gareth Magee      Title:    
Authorized Signatory     

                  By:   /s/ Stephen Mitchell       Name:     Stephen Mitchell   
  Title:     Authorized Signatory     

            CALYON NEW YORK BRANCH
      By:   /s/ Pamela Donnelly       Name:     Pamela Donnelly      Title:    
Director              By:   /s/ Yuri Muzichenko       Name:     Yuri Muzichenko 
    Title:     Director     

            SUMITOMO MITSUI BANKING
CORPORATION
      By:   /s/ David A. Buck       Name:     David A. Buck      Title:    
Senior Vice President     

            DNB NOR BANK ASA
      By:   /s/ Philip F. Kurpiewski       Name:     Philip F. Kurpiewski     
Title:     Senior Vice President              By:   /s/ Kristin Riise      
Name:     Kristin Riise      Title:     Vice President     

            SUN TRUST BANK
      By:   /s/ Mark A. Flatin       Name:     Mark A. Flatin      Title:    
Managing Director        HSBC BANK USA, NATIONAL ASSOCIATION
                     



--------------------------------------------------------------------------------



 



- 7 -

         

                  By:   /s/ Colleen Glackin       Name:     Colleen Glackin     
Title:     Vice President     

            BMO CAPITAL MARKETS FINANCING, INC.
      By:   /s/ Pam Schwartz       Name:     Pam Schwartz      Title:    
Director     

            BAYERISCHE LANDESBANK,
NEW YORK BRANCH
      By:   /s/ Stuart Schulman       Name:     Stuart Schulman      Title:    
Senior Vice President              By:   /s/ Elke Videgain       Name:     Elke
Videgain      Title:     Second Vice President     

            COMERICA BANK
      By:   /s/ Liesl Eckhardt       Name:     Liesl Eckhardt      Title:    
Assistant Vice President     

            INTESA SANPAOLO S.P.A.
      By:   /s/ Luca Sacchi       Name:     Luca Sacchi      Title:     Vice
President              By:   /s/ Francesco Di Mario       Name:     Francesco Di
Mario      Title:     FVP, Credit Manager   



--------------------------------------------------------------------------------



 



- 8 -

         

            BAYERISCHE HYPO-UND VEREINSBANK
AG, NEW YORK BRANCH
      By:   /s/ Elaine Tung       Name:     Elaine Tung      Title:    
Director              By:   /s/ Ken Hamilton       Name:     Ken Hamilton     
Title:     Director     

            KBC BANK, N.V.
      By:   /s/ Robert Snauffer       Name:     Robert Snauffer      Title:    
Managing Director              By:   /s/ Thomas G. Jackson       Name:    
Thomas G. Jackson      Title:     First Vice President     

            KEYBANK NATIONAL ASSOCIATION
      By:   /s/ Brian P. Fox       Name:     Brian P. Fox      Title:    
Assistant Vice President     

            LANDESBANK BADEN-WUERTTEMBERG
NEW YORK AND/OR CAYMAN ISLANDS
BRANCH
      By:   /s/ Francois Delangle       Name:     Francois Delangle     
Title:     Vice President              By:   /s/ Ralf Enders       Name:    
Ralf Enders      Title:     Assistant Vice President     

            MALAYAN BANKING BERHAD, NEW YORK
BRANCH
      By:   /s/ Fauzi Zulkifli       Name:     Fauzi Zulkifli      Title:    
General Manager   



--------------------------------------------------------------------------------



 



- 9 -

         

            NATIONAL CITY BANK
      By:   /s/ Debra W. Riefner       Name:     Debra W. Riefner      Title:  
  Senior Vice President     

            PNC BANK, N.A.
      By:   /s/ Brian Vesey       Name:     Brian Vesey      Title:     Vice
President     

            ROYAL BANK OF CANADA
      By:   /s/ Dustin Craven       Name:     Dustin Craven      Title:    
Attorney-in-Fact     

            SOCIETE GENERALE
      By:   /s/ Anne-Marie Dumortier       Name:     Anne-Marie Dumortier     
Title:     Director     

            WACHOVIA BANK, NATIONAL
ASSOCIATION
      By:   /s/ Kathleen H. Reedy       Name:     Kathleen H. Reedy     
Title:     Managing Director     

            ALLIED IRISH BANKS, P.L.C.
      By:   /s/ Grace Gilligan       Name:     Grace Gilligan      Title:    
Senior Relationship Partner              By:   /s/ David Kearns       Name:    
David Kearns      Title:     Relationship Manager   



--------------------------------------------------------------------------------



 



- 10 -

         

            TD BANK, N.A. AS SUCCESSOR TO
COMMERCE BANK, N.A.
      By:   /s/ Thomas L. Savage       Name:     Thomas L. Savage      Title:  
  Vice President     

            HARLEYSVILLE NATIONAL BANK
      By:   /s/ illegible       Name:     [illegible]      Title:     Vice
President     

            THE NORTHERN TRUST COMPANY
      By:   /s/ Michael Kingsley       Name:     Michael Kingsley      Title:  
  Division Manager     

            BROWN BROTHERS HARRIMAN & CO.
      By:   /s/ John H. Wert, Jr.       Name:     John H. Wert, Jr.     
Title:     Senior Vice President     

            CHANG HWA COMMERCIAL BANK, LTD.
NEW YORK BRANCH
      By:   /s/ Jim C.Y. Chen       Name:     Jim C.Y. Chen      Title:     Vice
President & General Manager     

            MEGA INTERNATIONAL COMMERCIAL
BANK, NEW YORK BRANCH
      By:   /s/ Tsang Hsu       Name:     Tsang Hsu      Title:     VP & Deputy
General Manager     

            TAIPEI FUBON COMMERCIAL BANK,
NEW YORK AGENCY
      By:   /s/ Michael Tan       Name:     Michael Tan      Title:     VP &
General Manager   



--------------------------------------------------------------------------------



 



- 11 -

         

            HUA NAN COMMERCIAL BANK, LTD.
LOS ANGELES BRANCH
      By:   /s/ Oliver C.H. Hsu       Name:     Oliver C.H. Hsu      Title:    
VP & General Manager     

            HUA NAN COMMERCIAL BANK, LTD.
NEW YORK AGENCY
      By:   /s/ Henry Hsieh       Name:     Henry Hsieh      Title:    
Assistant Vice President     

            STATE BANK OF INDIA
      By:   /s/ Prabodh Parikh       Name:     Prabodh Parikh      Title:    
Vice President & Head (Credit)     

            KEYSTONE NAZARETH BANK AND TRUST,
A DIVISION OF NATIONAL PENN BANK
      By:   /s/ Kevin D. Brown       Name:     Kevin D. Brown      Title:    
Vice President     

 